McGrath, C. J.
Respondent was informed against for felonious assault upon his wife with intent to do great bodily harm, less than murder. The defense was insanity. A number of witnesses testified upon that question. Dr. Palmer, who was in charge of the Oak Grove Sanitarium, at Flint, was called by the defense., In his argument, the prosecuting attorney, commenting upon the testimony upon the subject, said:
“Here is Dr. Palmer, who testifies this man is insane. What motive has he for doing it? For instance, I was in *148the employ of George W. Hubbard,, in the machinery business, selling binders. I would try to induce every farmer I came in contact with to repair his machinery. That is the case with Dr. Palmer. Here is a hospital under the-droppings of the eaves of this court-house.”
This is the only error assigned. It would be a reflection upon the intelligence of jurors to assume that the respondent’s case was prejudiced by the language used.
The judgment is affirmed.
Long, Grant, and Hooker, JJ., concurred. Montgomery, J., did not sit.